                               Case 2:19-mj-10288-RBM Document 1 Filed 08/09/19 PageID.1 Page 1 of 23
 At       {]fl-vi~    106 (Rev. 06/09) Application for a Search Warrant

IP':l.j    11'1
   if                                                    UNITED STATES DISTRICT COURT
                                                                                                                                                                                   ·'
                                                                                       for the                                                                    ,,,;_;;,.,,}{J,'-J

                                                                           Southern District of California
                                                                                                                                            ~n1q
                                                                                                                                            lUl        Al'f' -
                                                                                                                                                       ,.~J      9 A
                                                                                                                                                                   {             f/"I
                                                                                                                                                                                 l\i           21
                                In the Matter of the Search of                            )
                           (Briefly describe the property to be searched                  )
                            or identify the person by name and address)                                                         ;:;.,   .   -   ....                                                     .. \
                                                                                          )           Case No.
                       Forensic Images of Subject Media 11, Subject                       )
                             Media 12, and Subject Media 14                               )                                                                                             -   <' ~•   ! '<"'•/
                                                                                                                                                                                                      I'
                                                                                          )

                                                                APPLICATION FOR A SEARCH WARRANT
                          I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
                  penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
                  property to be searched and give its location):

                   See Attachment A.
                  located in the - - -Southern
                                       ----~
                                               District of                     ------------
                                                                                              California          , there is now concealed (identify the
                  person or describe the property to be seized):
                   See Attachment B.


                            The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                                   !!/ evidence of a crime;
                                   0 contraband, fruits of crime, or other items illegally possessed;
                                   0 property designed for use, intended for use, or used in committing a crime;
                                   0 a person to be arrested or a person who is unlawfully restrained.

                            The search is related to a violation of:
                                Code Section                                                      Offense Description
                          18   u.s.c. §§ 641,287,371,                Theft of Public Money or Property; Making or Presenting a False, Fictitious, or
                          1001, 1341, and/or 1343                    Fraudulent Claim; Conspiracy to commit offense or to defraud the United States;
                                                                     False Statements; Mail Fraud and/or Wire Fraud
                           The ~pplication is based on these facts:
                          See Affidavit of Special Agent Alejandro Arroyave, which is hereby incorporated by reference and made part
                          hereof.

                               ~ Continued on the attached sheet.
                               O Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
                                 under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                    A~A;-;",.
                                                                                                           Alejandro Arroyave, Special Agent
                                                                                                                  Printed name and title

                   Sworn to before me and signed in my presence.


                  Date:


                   City and state: _E_I_C_e_n_t_ro....:,_C_A_ _ _ _ _ _ _ __                       Ruth Bermudez Montenegro, U.S. Magistrate Judge
                                                                                                                  Printed name and title
    Case 2:19-mj-10288-RBM Document 1 Filed 08/09/19 PageID.2 Page 2 of 23



                               ATTACHMENT A

                          ITEMS TO BE SEARCHED

      The property to be searched are the forensic images of the following:

SUBJECT MEDIA 11
Acer Desktop Computer
Model: Aspire TC-710-UR64
Serial Number: DTB 15AA023630036E73000

SUBJECT MEDIA 12
Acer Desktop Computer
Model: Aspire TC-71 0-UR64
Serial Number: DTB 15AA023630036BE3000

SUBJECT MEDIA 14
Hewlett Packard Desktop Computer
Model: 750-427c
Serial Number: 4CE6361DXQ

(collectively, the REMAINING SUBJECT MEDIA).

      The forensic images of the REMAINING SUBJECT MEDIA are in the
possession of the United States Department of Homeland Security (DHS), Office of
Inspector General (OIG) located at 516 Industry Way, Suite B, Imperial, CA, 92251.
     Case 2:19-mj-10288-RBM Document 1 Filed 08/09/19 PageID.3 Page 3 of 23



                                ATTACHMENT B

                   ITEMS TO BE SEARCHED AND SEIZED

       The items to be searched and seized are evidence, fruits, and/or
instrumentalities of violations of federal law including violations of Title 18, United
States Code, Sections 641 (Theft of Public Money or Property), 287 (Making or
Presenting a False, Fictitious, or Fraudulent Claim), 371 (Conspiracy to commit
offense or to defraud the United States), 1001 (False Statements), 1341 (Mail Fraud),
and/or 1343 (Wire Fraud). These crimes relate to the theft of federal grant funds
from Operation Stonegarden in and around the County of Imperial, California by
Chief of Police Fred R. Beltran (CHIEF BELTRAN), Sergeant Freddie M. Beltran
(SGT BELTRAN), and other unknown conspirators, for the time period August 12,
2014, through June 30, 2017, whereby the criminal conduct involved the submission
of false Daily Activity Reports (DARs) to the Imperial County Sheriffs Office
(ICSO) for the purpose of receiving overtime reimbursement from Operation
Stonegarden funds. The evidence to be searched and seized is limited to the
following:

      Electronic records, mail, messages, attachments, images, or data on the
forensic images of the REMAINING SUBJECT MEDIA:

      ( 1)   discussing or tending to discuss or relating or tending to relate to
             Operation Stonegarden, including but not limited to compliance with or
             knowledge of Operation Stonegarden grant guidelines and/or the
             policies and procedures outlined in the written agreements between the
             Westmoreland Police Department and the Imperial County Sheriffs
             Office;

      (2)    discussing or tending to discuss or relating or tending to relate to hours
             or shifts that were claimed or submitted for overtime reimbursement
             from Operation Stonegarden but were not actually worked, including
             but not limited discussing or tending to discuss or relating or tending to
             relate to "ghost hours";

      (3)    constituting, discussing, establishing, or tending to constitute, discuss
             or establish fraudulent or false activity with respect to Operation
             Stonegarden reimbursement submissions;


                                           1
    Case 2:19-mj-10288-RBM Document 1 Filed 08/09/19 PageID.4 Page 4 of 23



      (4)   relating or tending to relate to Operation Stonegarden, including draft
            and final versions of Daily Activity Reports (DARs) and/or other
            documents created or maintained by the Westmoreland Police
            Department in connection with Operation Stonegarden;

      (5)   constituting, discussing, establishing, or tending to constitute, discuss,
            or establish the work schedule or work activities of Westmoreland
            Police Department officers during Operation Stonegarden overtime
            shifts, including but not limited to data establishing when and/or where
            officers were logged into or otherwise using the REMAINING
            SUBJECT MEDIA;

      (6)   relating to Spillman queries or other law enforcement queries of
            individuals and/or vehicles;

      (7)   identifying or tending to identify other participants in the crimes above;

      (8)   tending to place in context, identify the creator or recipient of, or
            establish the timeline of any of the information above, including data
            reflecting who used or controlled the REMAINING SUBJECT
            MEDIA at or around the time that data reflecting criminal activity
            within the scope of the affidavit was created, accessed, deleted,
            modified, copied, downloaded, uploaded, or printed. Such data
            includes registry information, computer logs, user profiles and
            passwords, web-browsing history, cookies, electronic mail stored on
            the computer or device, electronic address books, calendars, instant
            messaging logs, electronically-stored photographs and video, file
            structure and user-created documents, including metadata.

      The seizure and search of the forensic images of the REMAINING
SUBJECT MEDIA shall follow the procedures outlined in the supporting affidavit.
Deleted data, remnant data, slack space, and temporary and permanent files on the
forensic images of the REMAINING SUBJECT MEDIA may be searched for the
evidence above.




                                         2
      Case 2:19-mj-10288-RBM Document 1 Filed 08/09/19 PageID.5 Page 5 of 23



 1                                        AFFIDAVIT
 2         I, ALEJANDRO ARROYA VE, United States Department of Homeland Security
 3   (DHS), Office of Inspector General (OIG) Special Agent, having been duly sworn,
 4   depose and state as follows:
 5                                    INTRODUCTION
 6   A.    Training and Experience
 7         1.     I am a Special Agent with DHS OIG and have been so employed since
 8 May 2004. DHS OIG is tasked with the responsibility of investigating, arresting, and

 9   prosecuting individuals suspected of committing federal or state violations having a
10   nexus to any DHS employee or program.
11         2.     I am a Federal Law Enforcement Officer within the meaning of Rule 41 (b)
12   of the Federal Rules of Criminal Procedure, that is, a government agent engaged in the
13   enforcement of the criminal laws of the United States, and thereby authorized to request
14   issuance of federal search and seizure warrants. As such, I am empowered to conduct
15   investigations of and to make arrests for federal offenses. I also am an "investigative
16   or law enforcement officer of the United States" within the meaning of Title 18, United
17   States Code, Section 2510(7).
18         3.     As a Special Agent with DHS OIG, my primary duties include the
19   investigation of allegations of criminal misconduct by any DHS employee or contractor
20   having a nexus to any DHS program or employee. In the course of my duties, I conduct
21   investigations ranging from narcotics trafficking, human trafficking, civil rights
22   abuses, grant or program fraud, money laundering, and other criminal activities not
23   statutorily reserved for specific federal agencies. During my tenure as a Special Agent
24   with DHS OIG, I have worked as a case agent, directing financial crimes and corruption
25   investigations; (2) surveilled and recorded movements of individuals suspected of
26   financial crimes or corruption; (3) participated in the execution of search warrants
27   related to financial crimes or corruption investigations; (4) initiated and executed
28   numerous arrests for financial- or corruption-related offenses; and, (5) interviewed
                                               - 1-
      Case 2:19-mj-10288-RBM Document 1 Filed 08/09/19 PageID.6 Page 6 of 23



 1   criminal defendants, witnesses, and informants in furtherance of investigations into
 2   financial crimes or corruption. I also am certified as a Certified Fraud Examiner by the
 3   Association of Certified Fraud Examiners.
 4         4.     My experience, along with my training and my conversations with other
 5   DHS OIG Agents, all form the basis for the opinions and conclusions set out in this
 6   affidavit. In addition, the information contained in this affidavit is based upon review
 7   of various official reports, and my personal observations and knowledge.
 8 Conversations and discussions below are set forth in substance unless noted. Dates and
 9   times are approximate.
10   B.    Purpose of This Affidavit
11         5.     I am the case agent assigned to the investigation of officers of the
12   Westmorland, California Police Department (WPD), including Chief of Police Fred R.
13   Beltran (CHIEF BEL TRAN) and Sergeant Fred M. Beltran (SGT BELTRAN), relating
14 to false claims for overtime payments in connection with a federal grant known as

15   Operation Stonegarden (Stonegarden). I was the affiant to the probable cause statement
16   supporting the applications for search and seizure warrants for ( 1) Lenovo Desktop
17   Computer (Serial Number: R300HGBK) (SUBJECT MEDIA 1); (2) Lenovo Desktop
18   Computer (Serial Number: R300HGEF) (SUBJECT MEDIA 2); (3) Dell Desktop
19   Computer (Serial Number: 5681275922) (SUBJECT MEDIA 3); (4) Motorola
20   MW810 Mobile Workstation (Serial Number: 736SJU0821) (SUBJECT MEDIA 4);
21   (5) Seagate External Drive (Serial Number: NA8J6TX8) (SUBJECT MEDIA 5); (6)
22   Western Digital External Drive (Serial Number: WCC4E5UJ0JHA0) (SUBJECT
23   MEDIA 6); (7) Western Digital External Drive (Serial Number: WXE1A47JJPX5)
24   (SUBJECT      MEDIA       7);   (8)   Apple    Laptop   Computer     (Serial   Number:
25   C02TXQWWHV29) (SUBJECT MEDIA 8); (9) Motorola MW810 Mobile
26   Workstation (Serial Number: 736SHU0837) (SUBJECT MEDIA 9); (10) Motorola
27   MW810 Mobile Workstation (Serial Number: 736SHU0818) (SUBJECT MEDIA
28   10); (11) Acer Desktop Computer (Serial Number: DTB15AA023630036E73000)
                                              -2-
      Case 2:19-mj-10288-RBM Document 1 Filed 08/09/19 PageID.7 Page 7 of 23



 1   (SUBJECT MEDIA           11); (12) Acer Desktop Computer (Serial Number:
 2   DTB15AA023630036BE3000) (SUBJECT MEDIA 12); (13) Motorola MW810
 3   Mobile Workstation (Serial Number: 736SHU08 l 9) (SUBJECT MEDIA 13); and,
 4   (14) Hewlett Packard Desktop Computer (Serial Number: 4CE6.361DXQ) (SUBJECT
 5   MEDIA 14) (collectively the SUBJECT MEDIA).
 6         6.    SUBJECT MEDIA 1 through 8 were forensically imaged by the United
 7   States Department of Homeland Security (DHS), Office of Inspector General (OIG)
 8   pursuant to signed, written consent of the WPD to image and analyze the contents of
 9   the WPD's computers, as discussed further below. SUBJECT MEDIA 9 and 10 also
10   were forensically imaged by DHS OIG after I secured sealed search warrants for
11   SUBJECT MEDIA 1 through 14, signed by the Honorable Peter C. Lewis on August
12   20, 2018. See Case Nos. 18-MJ-10045 through 18-MJ-10058. After SUBJECT
13   MEDIA 9 and 10 were imaged- but before they were searched by me or any other law
14 enforcement officials - a decision was made to add additional details to the Affidavit

15   submitted in connection with the search warrants for the SUBJECT MEDIA.
16         7.    On October 9, 2018, federal search warrant 18-MJ-10856 was sworn
17   before the Honorable Ruth Montenegro, authorizing the search of the SUBJECT
18   MEDIA (the Prior Warrant). The Prior Warrant specifically authorized agents to
19   create a forensic image (i.e., an exact physical copy) of the SUBJECT MEDIA.
20   SUBJECT MEDIA 11 through 14 were seized from the WPD and forensic images
21   were made. SUBJECT MEDIA 11 through 14 were then returned to the WPD.
22   SUBJECT MEDIA 1 through 10 were not re-imaged in reliance on the signed
23   authorization and search warrants.
24         8.    The Prior Warrant further authorized agents to identify and extract data
25   within the scope of the Prior Warrant from all of the SUBJECT MEDIA within 120
26   days of seizure. On February 12, 2019, the court authorized an extension of the search,
27   allowing the continuing examination of the forensic images of the SUBJECT MEDIA
28
                                              -3-
      Case 2:19-mj-10288-RBM Document 1 Filed 08/09/19 PageID.8 Page 8 of 23



 1   through April 9, 2019. Review of the forensic images of SUBJECT MEDIA 1 through
 2   11 and SUBJECT MEDIA 13 was completed prior to the April 9, 2019, deadline.
 3         9.     Unfortunately, due to the sheer size of the data, the reviewing team was
 4   unable to complete the review of the forensic images of SUBJECT MEDIA 11
 5   through 12 and SUBJECT MEDIA 14 (collectively, the REMAINING SUBJECT
 6   MEDIA) prior to the April 9, 2019, deadline. Prior to April 9, 2019, the initial review
 7   of the forensic images of the REMAINING SUBJECT MEDIA was completed and
 8   revealed over 1,000,000 different items or files of interest. By using keyword and date-
 9   specific searches, the reviewing team narrowed the items or files of interest down to
10   several thousand files that contain data that appears to be related to the subject matter
11   of the Prior Warrant. For example, the review revealed a large number of Excel files
12   related to the Daily Activity Reports (DARs) that were required to be submitted for
13   Stonegarden overtime shifts. Many of the DARs contain information I believe to be
14   false. The initial review also revealed that someone at the WPD installed and ran a
15   program called CCleaner, which is designed to permanently erase deleted files, in
16   December 2016. Further review is needed to attempt to pinpoint specific details
17   regarding the installation and running of this program, as well as to search the metadata
18   of the DAR files, which I believe will provide additional evidence of knowing and
19   willful violations of federal law, including laws relating to false claims. Additional
20   review is also needed to further narrow the several thousand files that contain data that
2l   appears to be related to the Prior Warrant.
22         10.    Prior to the April 9, 2019, deadline, I requested a second extension from
23   the United States Attorney's Office (USAO).         The paperwork was prepared and
24   submitted to the El Centro USAO. However, due to a misunderstanding on my part, I
25   did not sign the paperwork before leaving on extended training and leave and so the
26   extension request was not timely submitted. I only learned of the misunderstanding
27   upon returning on June 5, 2019.
28

                                               -4-
      Case 2:19-mj-10288-RBM Document 1 Filed 08/09/19 PageID.9 Page 9 of 23



 1         11.    Forensic technicians and the rev1ewmg team have not searched the
 2   forensic images of the REMAINING SUBJECT MEDIA since April 8, 2019.
 3         12.    I make this affidavit in support of an application for a follow-on search
 4   warrant to narrow the items or files of interest contained on the forensic images of the
 5   REMAINING SUBJECT MEDIA to that related to the subject matter of the Prior
 6   Warrant. The forensic images of the REMAINING SUBJECT MEDIA are further
 7   described in Attachment A (incorporated herein by reference).
 8         13.    To be clear, all of the REMAINING SUBJECT MEDIA has been
 9   returned to the WPD, and the REMAINING SUBJECT MEDIA does not need to be
1O re-seized from the WPD in order for the reviewing team to complete its work. Instead,

11   by this follow-on search warrant, I only seek authority to search and seize the items or
12   files of interest contained on the forensic images of the REMAINING SUBJECT
13   MEDIA that relate to the subject matter of the Prior Warrant. The forensic images are
14   in the custody ofDHS-OIG at 516 Industry Way, Suite B, Imperial, CA, 92251.
15         14.    Given the sheer volume of data, agents request an additional 90 days to
16   search and seize responsive data from the forensic images of the REMAINING
17   SUBJECT MEDIA.
18                                   PROBABLE CAUSE
19         15.    As outlined in the Prior Warrant, I have probable cause to believe that
20   WPD employees, specifically CHIEF BELTRAN and SGT BELTRAN, were filing
21   false claims for overtime payments in connection with a federal grant known as
22   Operation Stonegarden. CHIEF BELTRAN' s and SGT BEL TRAN' s employment
23   with the WPD terminated in May and June 2017, respectively, after allegations related
24   to their work in connection with the Stonegarden grant became public.
25         16.    Stonegarden is a federal grant that falls under the Homeland Security
26   Grant Program (HSGP).       Stonegarden provides federal funding for overtime and
27   related expenses to certain state, local, and tribal law enforcement agencies in order to
28
                                               -5-
     Case 2:19-mj-10288-RBM Document 1 Filed 08/09/19 PageID.10 Page 10 of 23



 1 coordinate law enforcement efforts, primarily along the United States border.

 2   Stonegarden funds are paid according to FEMA and U.S. Customs and Border
 3 Protection (CBP), Office of Border Patrol (Border Patrol) program guidance and

 4   federal grant requirements.
 5          17.   The WPD receives Stonegarden funds through a written agreement
 6   between the WPD and the Imperial County Sheriffs Office (ICSO), the WPD's
 7   Stonegarden grant manager. The agreement contains, among other things, the policies
 8 and procedures relating to the expenditure of Stonegarden funds in Imperial County.

 9   On August 12, 2014, the WPD entered into an agreement with the ICSO to receive
1O federal Stonegarden funds. CHIEF BELTRAN signed the agreement on behalf of the

11   WPD and renewed the agreement on June 23, 2015, and August 11, 2016 (collectively,
12 the Agreements).
13          18.   The Agreements required the WPD to submit Daily Activity Reports
14 (DARs) for Stonegarden overtime shifts to the ICSO and the USBP. The ICSO was
15 then responsible for reimbursing the WPD for the overtime shifts from Stonegarden
16 funds.
17          19.   The DAR is a standardized form that requests the following information:
18                1.     Operation Identifiers
19                       a.    Agency Name
20                       b.    USBP Patrol Area
21                       c.    Operation Site
22                       d.    Date and Hours of Shift Worked
23                11.    Labor Costs
24                       a.     Name of Officer
25                       b.    Overtime Hours
26                       c.    Overtime Rate
27                111.   Mileage Costs
28                       a.    Vehicle, Make, Model
                                                 -6-
     Case 2:19-mj-10288-RBM Document 1 Filed 08/09/19 PageID.11 Page 11 of 23



 1                        b.     Mileage Start
 2                        C.     Mileage End
 3                IV.     Equipment Maintenance Costs
 4                V.      Equipment Purchased
 5                VI.     Other Authorized Expenses
 6                VII.    Narrative
 7                Vlll.   Instances of Operational Activities
 8                IX.     Narcotics Seizure Details
 9                X.      Gang Encounters
10                XI.     Review & Certification
11                xn.     A free text field (the WPD reported encounters with people and
12                        vehicles in this field)
l3         20.    In December 2017 and April 2018, I interviewed three WPD police
l4 officers, two current and one former. One of the officers stated that CHIEF BELTRAN
15   "banked" names during his regular shift in order to be able to claim that he encountered
l6 the individuals during the Stonegarden overtime shifts, which he would not work at all

l 7 or would work only a portion of. He would do this by, at times, driving to agricultural

18   fields during his regular shift and writing down the license plate numbers of vehicles
19   parked along the fields. CHIEF BELTRAN would then falsely claim that he had
20   encountered the vehicles during a Stonegarden overtime shift. CHIEF BEL TRAN also
21   would use names of "known individuals" and falsely claim that he had encountered
22   them during Stonegarden overtime shifts. Another officer also stated that CHIEF
23   BEL TRAN and SGT BELTRAN submitted "ghost hours" for reimbursement from
24   Stonegarden funds, that is, hours or shifts that they were not actually working. That
25   same officer stated that CHIEF BELTRAN would sometimes log into the Spillman
26   system (a law enforcement database described below) to give the appearance that he
27   was working during the Stonegarden overtime shifts when, in fact, he was either at his
28   house or at SGT BEL TRAN' s house.
                                                    -7-
     Case 2:19-mj-10288-RBM Document 1 Filed 08/09/19 PageID.12 Page 12 of 23



 1          21.    Two of the officers also stated that they observed CHIEF BEL TRAN and
 2   SGT BELTRAN shredding documents prior to leaving the WPD. One officer also saw
 3   CHIEF BEL TRAN deleting files from his computer and SGT BEL TRAN also deleting
 4   files from CHIEF BELTRAN' s computer. From my training and experience, I know
 5   that computer users are often unable to permanently delete files from a computer and
 6   that the data may be recovered. Additionally, certain data on computers, such as
 7   automated data created by the computer, is often overlooked during manual deletion
 8   by individuals or not able to be readily deleted.
 9         22.    Besides interviewing individuals, I also obtained copies of the DARs
10   submitted by the WPD between January 2015 and March 2017 in order to investigate
11   the CC's claims. I requested the DARs from the WPD, USBP, and ICSO. The DARs
12   I received generally contained, among other information, ( 1) the name of the individual
13   allegedly encountered during the Stonegarden overtime shift and (2) biographical
14   identifiers, such as date of birth or driver's license number. Additionally, when a
15   vehicle was involved, generally either the license plate number or the vehicle's
16   identification number (VIN) was recorded. The DARs generally also often identified
17   the location where the encounters occurred.
18         23.    I also reviewed data from a system known as the Spillman system
19   (Spillman). Spillman interfaces with law enforcement databases, providing real-time
20   access to an individual's or vehicle's criminal justice information (i.e. warrants, tickets,
21   criminal history, etc.). Between 2015 and 2017, the WPD accessed Spillman directly
22   through (1) Mobile Data Terminals that are mounted in the WPD's patrol vehicles or
23   through (2) the WPD's desktop or laptop computers. The WPD could also access
24   Spillman by contacting the Brawley Police Department (BPD) dispatch center and
25   asking them to run the query. The BPD dispatch center is responsible for dispatching
26   calls for the WPD.
27

28

                                                 -8-
     Case 2:19-mj-10288-RBM Document 1 Filed 08/09/19 PageID.13 Page 13 of 23



 1          24.       Spillman users are assigned a unique identifier. Accordingly, I reviewed
 2   Spillman data associated with the· following identifiers affiliated with the WPD
 3   between August 2014 and March 2017 (when the allegations arose):
 4                    1.     W850 - Fred R. Beltran
 5                    11.    W852 - Eladio Reyes
 6                    111.   W853 - Luis Aguilar
 7                    1v.    W854 - Freddie M. Beltran
 8                    v.     W856 -Alfonso Martinez
 9                    v1.    W857 -Maximus Barabino
10          I also reviewed Spillman data associated with identifiers B933 through B940,
11   affiliated with the BPD dispatch center between January 2015 and March 2017.
12          25.       In 2015,    approximately    187   Spillman queries    associated with
13   individuals/vehicles allegedly encountered during a Stonegarden shift (as reflected on
14   the submitted DARs) were conducted before the Stonegarden overtime shift began. Of
15   those, approximately 151 of the pre-Stonegarden shift queries were conducted by
16   CHIEF BELTRAN, and approximately 33 were conducted by SGT BELTRAN.
17   Additionally, approximately 92 Spillman queries associated with individuals/vehicles
18   allegedly encountered during a Stonegarden shift (as reflected on the submitted DARs)
19   were conducted after the Stonegarden overtime shift ended. Of those, approximately
20   5 were conducted by CHIEF BELTRAN, and approximately 75 were conducted by
21   SGT BELTRAN.             According to time sheets I received from the WPD, CHIEF
22   BELTRAN generally reported working Stonegarden shifts after his regular shift.
23   Conversely, SGT BEL TRAN generally reported working Stonegarden shifts before his
24   regular shift.
25          26.       In 2016, the WPD worked approximately 189 Stonegarden overtime
26   shifts, claiming a total of approximately $22,756.05 in overtime payments from
27   Stonegarden funds.          CHIEF BELTRAN worked approximately 64 of the 189
28
                                                   -9-
     Case 2:19-mj-10288-RBM Document 1 Filed 08/09/19 PageID.14 Page 14 of 23



 1   Stonegarden overtime shifts and was paid approximately $9,994.94. SGT BEL TRAN
 2   worked approximately 62 of the shifts and was paid approximately $6,906.00.
 3         27.   Data from the Spillman system for 2016 indicates that, as in 2015, a
 4   number of Spillman queries associated with individuals/vehicles allegedly encountered
 5   during a Stonegarden shift (as reflected on the submitted DARs) were conducted before
 6   the Stonegarden overtime shift began. Of the approximately 123 pre-Stonegarden shift
 7   queries, approximately 118 were conducted by CHIEF BELTRAN, and approximately
 8   2 were conducted by SGT BELTRAN. Additionally, as in 2015, a number of Spillman
 9   queries associated with individuals/vehicles allegedly encountered during a
10   Stonegarden shift (as reflected on the submitted DARs) were conducted after the
11   Stonegarden overtime shift ended.     Approximately 128 were conducted after the
12   Stonegarden overtime shift ended. Of those, approximately 7 were conducted by
13   CHIEF BEL TRAN, and approximately 119 were conducted by SGT BEL TRAN.
14         28.   Similarly, in 2017 (January through March 31), approximately 22
15   Spillman queries associated with individuals/vehicles allegedly encountered during a
16   Stonegarden shift (as reflected on the submitted DARs) were conducted before the
17   Stonegarden overtime shift began. Of those, approximately 7 were conducted by
18   CHIEF BELTRAN and approximately 12 were conducted by SGT BELTRAN. There
19   also were approximately 3 7 Spillman queries associated with individuals/vehicles
20   allegedly encountered during a Stonegarden shift (as reflected on the submitted DARs)
21   conducted after the STONEGARDEN overtime shift ended. All were conducted by
22   SGTBELTRAN.
23         29.   In comparing the Spillman data to the DARs, I also deemed other queries
24   to be questionable. For example, Spillman queries for different individuals/vehicles
25   were sometimes run mere minutes apart, but the Spillman text field where the officer
26   identified the location of the individual and/or vehicle encountered would require more
27   than a few minutes to travel to, let alone the time to encounter the individual and/or
28   vehicle so that the next query could be run. For example, SGT BELTRAN claimed
                                              - 10 -
     Case 2:19-mj-10288-RBM Document 1 Filed 08/09/19 PageID.15 Page 15 of 23



 1   that he encountered four different individuals at four different locations on January 3,
 2   2016. The Spillman queries for those encounters, however, indicate that they all
 3   occurred in less than a four-minute time period even though the locations of the alleged
 4   encounters were far apart enough that the distances could not be covered in the
 5   timeframe during which the queries were conducted, nor could an encounter with each
 6   individual take place. Of the approximately 225 queries that appeared to me to be
 7   questionable in 2015, approximately 100 were run by CHIEF BELTRAN and
 8   approximately 111 were run by SGT BELTRAN. All of the approximately 169 queries
 9   that appeared to me to be questionable in 2016 were run by CHIEF BEL TRAN or SGT
10   BELTRAN.
11         30.   I also noted apparent discrepancies between the dispatch activity between
12   the BPD dispatch center and the WPD.
13         31.   The dispatch data from Spillman indicates that, in 2015, no dispatch
14   activity occurred during approximately 29 of the Stonegarden shifts.         Of those,
15   approximately 19 were shifts that CHIEF BEL TRAN claimed he was working. The
16   remaining approximately 10 shifts were shifts that SGT BELTRAN claimed he was
17   working.
18         32.   In 2016, Spillman indicates that there was no dispatch activity during
19   approximately 59 of the Stonegarden overtime shifts. Of those, CHIEF BEL TRAN
20   claimed to have worked approximately 29 Stonegarden shifts, and SGT BELTRAN
21   claimed to have worked approximately 29 Stonegarden shifts. Of the approximately
22   29 Stonegarden shifts claimed by CHIEF BEL TRAN, approximately 19 of the days
23   during which CHIEF BELTRAN claimed to have worked a Stonegarden shift had no
24   radio traffic the entire day and approximately 10 had no radio traffic during the
25   Stonegarden shift CHIEF BELTRAN claimed to have worked. Of the approximately
26   29 Stonegarden shifts claimed by SGT BEL TRAN, approximately 9 of the days during
27   which SGT BEL TRAN claimed to have worked a Stonegarden shift had no radio traffic
28
                                              - 11 -
     Case 2:19-mj-10288-RBM Document 1 Filed 08/09/19 PageID.16 Page 16 of 23



 1   the entire day and 20 had no radio traffic during the Stonegarden shift SGT BEL TRAN
 2   claimed to have worked.
 3         33.   From January 1 to March 31, 2017, Spillman indicates that there was no
 4   dispatch activity on approximately 10 of the Stonegarden overtime shifts. Of those,
 5   CHIEF BELTRAN claimed to have worked approximately 3 Stonegarden shifts and
 6   SGT BEL TRAN claimed to have worked approximately 7 Stonegarden shifts. Of the
 7   approximately 3 Stonegarden shifts claimed by CHIEF BELTRAN, none of them had
 8   any radio traffic the entire day. Of the approximately 7 Stonegarden shifts claimed by
 9   SGT BELTRAN, approximately 3 of the days during which SGT BELTRAN claimed
10   to have worked a Stonegarden shift had no radio traffic the entire day and
11   approximately 4 had no radio traffic during the Stonegarden shift SGT BEL TRAN
12   claimed to have worked.
13                         THE REMAINING SUBJECT MEDIA
14         34.   The REMAINING SUBJECT MEDIA are computers used by the WPD,
15   between the time period of August 12, 2014, and June 30, 2017. CHIEF BELTRAN
16   and SGT BELTRAN had access to and, at various times, used the REMAINING
17   SUBJECT MEDIA. The REMAINING SUBJECT MEDIA was housed in an open
18   area as the WPD did not have separate offices for different individuals and all WPD
19   personnel worked in the same area. (The WPD is a small police force in Imperial
20   County that employs approximately 5 officers).
21         35.   SUBJECT MEDIA 12 is the computer utilized by CHIEF BELTRAN at
22   his desk. Based upon my conversation with a current WPD employee, I understand
23   that the computer on CHIEF BELTRAN's desk - SUBJECT MEDIA 12 - was
24   primarily used by CHIEF BELTRAN, but that SGT BELTRAN, and other WPD
25   officers to a lesser extent, were also known to use SUBJECT MEDIA 12.
26   Additionally, as stated above, SGT BEL TRAN was observed using CHIEF
27   BELTRAN' s computer on at least one occasion.
28
                                             - 12 -
     Case 2:19-mj-10288-RBM Document 1 Filed 08/09/19 PageID.17 Page 17 of 23



 1            36.   SUBJECT MEDIA 11 and 14 were located within the same open area of
 2   the WPD.       Based upon my conversation with the same current WPD employee, I
 3   understand that all the media located within the WPD's common office space was
 4   available to and used by any WPD officer. I understand that CHIEF BELTRAN and
 5   SGT BELTRAN used the SUBJECT MEDIA located in the common areas, although
 6   SGT BELTRAN often utilized SUBJECT MEDIA 11 and 14. Other officers who
 7   submitted requests for overtime reimbursement from Stonegarden also had access to
 8   and, at various times, used SUBJECT MEDIA 11 and 14 located in the common
 9   areas.
10            37.   Based on my training and expenence, I believe the REMAINING
11   SUBJECT MEDIA may contain documents and data reflecting or tending to reflect
12   the theft of federal grant funds from Stonegarden between August 12, 2014, and June
13   30, 2017, specifically the information outlined in Attachment B. As stated above,
14 responsive information has already been located on the        REMAINING SUBJECT
15   MEDIA.
16            38.   Based on my training and experience, I am aware that individuals often
17   memorialize their criminal activities electronically (knowingly and unknowingly).
18   Here, that may include by, among other things, creating a user, login, and/or query
19   history on the REMAINING SUBJECT MEDIA that is consistent or inconsistent
20   with the hours or shifts allegedly worked or location data that may be consistent or
21   inconsistent with the DARs submitted for Stonegarden overtime reimbursement. I am
22   also aware that individuals often use their workplace computers, like the
23   REMAINING SUBJECT MEDIA, to create timesheets, event and activity logs (like
24   DARs ), and other materials, including associated metadata, that may substantiate,
25   establish, or tend to establish (or disprove) hours and shifts worked. Indeed, two of the
26   WPD officers I interviewed told me that CHIEF BELTRAN and SGT BEL TRAN used
27   the SUBJECT MEDIA located in the common areas of the WPD as well as SUBJECT
28   MEDIA 12 to prepare the DARs that were submitted and to run Spillman queries. As
                                               - 13 -
     Case 2:19-mj-10288-RBM Document 1 Filed 08/09/19 PageID.18 Page 18 of 23



 1   stated above, DARs have already been found on the REMAINING SUBJECT
 2   MEDIA.
 3          39.   Based on my training and experience, I also am aware that individuals
 4   often memorialize their criminal activities using Internet based communication
 5   services or applications. Such communications may be retained on the REMAINING
 6   SUBJECT MEDIA, unless permanently deleted.
 7                                  SEARCH PROTOCOL
 8         40.    With the approval of the court in signing this warrant, agents executing
 9   the follow-on search warrant will employ the following procedures regarding the
10   forensic images of the REMAINING SUBJECT MEDIA:
11                       Identification and Extraction of Relevant Data
12                a.    The data contained on the forensic images of the REMAINING
13   SUBJECT MEDIA will be analyzed to identify and extract data subject to seizure
14   pursuant to this warrant. Analysis of the data following the creation of the forensic
15   image can be a highly technical process requiring specific expertise, equipment, and
16   software. There are thousands of different hardware items and software programs, and
17   different versions of the same programs, that can be commercially purchased, installed,
18   and custom-configured on a user's computer system. Computers are easily customized
19   by their users. Even apparently identical computers in an office or home environment
20   can be different with respect to configuration, including permissions and access rights,
21   passwords, data storage, and security.     It is not unusual for a computer forensic
22   examiner to have to obtain specialized hardware or software, and train with it, in order
23   to view and analyze imaged data.
24                b.    Analyzing the contents of a computer or other electronic storage
25   device, even without significant technical challenges, can be very challenging.
26   Searching by keywords, for example, often yields many thousands of hits, each of
27   which must be reviewed in its context by the examiner to determine whether the data
28   is within the scope of the warrant. Merely finding a relevant hit does not end the review
                                               - 14 -
     Case 2:19-mj-10288-RBM Document 1 Filed 08/09/19 PageID.19 Page 19 of 23



 1 process for several reasons.      The computer may have stored metadata and other
 2   information about a relevant electronic record - e.g., who created it, when and how it
 3   was created or downloaded or copied, when it was last accessed, when it was last
 4   modified, when it was last printed, and when it was deleted. Keyword searches may
 5   also fail to discover relevant electronic records, depending on how the records were
 6   created, stored, or used.   For example, keywords search text, but many common
 7   electronic mail, database, and spreadsheet applications do not store data as searchable
 8   text. Instead, the data is saved in a proprietary non-text format. Documents printed by
 9   the computer, even if the document was never saved to the hard drive, are recoverable
1O by forensic programs because the printed document is stored as a graphic image.

11   Graphic images, unlike text, are not subject to keyword searches. Similarly, faxes sent
12   to the computer are stored as graphic images and not as text. In addition, a particular
13   relevant piece of data does not exist in a vacuum. To determine who created, modified,
14   copied, downloaded, transferred, communicated about, deleted, or printed the data
15   requires a search of other events that occurred on the computer in the time periods
16   surrounding activity regarding the relevant data. Information about which user had
I 7 logged in, whether users share passwords, whether the computer was connected to
18   other computers or networks, and whether the user accessed or used other programs or
19   services in the time period surrounding events with the relevant data can help determine
20   who was sitting at the keyboard.
21                c.    It is often difficult or impossible to determine the identity of the
22   person using the computer when incriminating data has been created, modified,
23   accessed, deleted, printed, copied, uploaded, or downloaded solely by reviewing the
24   incriminating data. Computers generate substantial information about data and about
25   users that generally is not visible to users. Computer-generated data, including registry
26   information, computer logs, user profiles and passwords, web-browsing history,
27   cookies and application and operating system metadata, often provides evidence of
28   who was using the computer at a relevant time. In addition, evidence such as electronic
                                               - 15 -
     Case 2:19-mj-10288-RBM Document 1 Filed 08/09/19 PageID.20 Page 20 of 23



 1   mail, chat sessions, photographs and videos, calendars and address books stored on the
 2 computer may identify the user at a particular, relevant time. The manner in which the

 3   user has structured and named files, run or accessed particular applications, and created
 4   or accessed other, non-incriminating files or documents, may serve to identify a
 5   particular user. For example, if an incriminating document is found on the computer
 6   but attribution is an issue, other documents or files created around that same time may
 7   provide circumstantial evidence of the identity of the user that created the incriminating
 8   document.
 9                d.     Analyzing data has become increasingly time-consuming as the
1O volume of data stored on a typical computer system and available storage devices has

11   become mind-boggling. For example, a single megabyte of storage space is roughly
12   equivalent to 500 double-spaced pages of text. A single gigabyte of storage space, or
13   1,000 megabytes, is roughly equivalent to 500,000 double-spaced pages of text.
14 Computer hard drives are now being sold for personal computers capable of storing up

15   to 4 terabytes (4,000 gigabytes) of data. And, this data may be stored in a variety of
16   formats or encrypted ( several new commercially available operating systems provide
17   for automatic encryption of data upon shutdown of the computer). The sheer volume
18   of data also has extended the time that it takes to analyze data. Running keyword
19   searches takes longer and results in more hits that must be individually examined for
20   relevance. And, once reviewed, relevant data leads to new keywords and new avenues
21   for identifying data subject to seizure pursuant to the warrant.
22                e.     Based on the foregoing, identifying and extracting data subject to
23   seizure pursuant to this follow-on search warrant may require a range of data analysis
24   techniques, including hashing tools to identify data subject to seizure pursuant to this
25   warrant, and to exclude certain data from analysis, such as known operating system
26   and application files. The identification and extraction process, accordingly, may take
27   weeks or months. The personnel conducting the identification and extraction of data
28
                                               - 16 -
     Case 2:19-mj-10288-RBM Document 1 Filed 08/09/19 PageID.21 Page 21 of 23



 1   will complete the analysis within one-hundred twenty (120) days from the date of
 2   seizure pursuant to this warrant, absent further application to this court.
 3                f.     All forensic analysis of the imaged data will employ search
 4   protocols directed exclusively to the identification and extraction of data within the
 5   scope of this follow-on search warrant.
 6                            Genuine Risks of Destruction of Data
 7                g.     Based upon my experience and training, and the experience and
 8   training of other agents with whom I have communicated, electronically-stored data
 9   can be deleted or modified by users possessing basic computer skills. However,
1O electronically-stored data can often be difficult to delete permanently without special

11   software and may be recovered using law enforcement techniques.               In this case,
12   depending on the skills of the targets of the investigation, as well as their use of special
13   software, there may have been destruction of some evidence. Other data, such as login
14   or geographical location history, is unlikely to have been targeted for or able to be
15   readily deleted.
16                                Prior Attempts to Obtain Data
17                h.     As discussed above, I attempted to obtain this data directly from the
18   WPD in coordination with the Westmoreland City attorney in December 201 7. At that
19   time, I met with Mitch Driskill, the city attorney for Westmoreland and Perry Monita,
20   current Chief of the WPD. From them, I obtained signed, written consent to image and
21   analyze the contents of all of the WPD's computers. I took custody of SUBJECT
22   MEDIA 1 through 8, leaving sufficient computers to allow for the continued operations
23   of the WPD and with the understanding that the remaining computers may be imaged
24   at a later date. DHS OIG Digital Forensics Analysis Unit (DF AU) imaged SUBJECT
25   MEDIA 1 through 8, and I returned SUBJECT MEDIA 1 through 8 to the WPD. In
26   an abundance of caution, however, I also obtained the Prior Warrant, as discussed
27   above. I also previously obtained search warrants for the SUBJECT MEDIA on
28

                                                - 17 -
     Case 2:19-mj-10288-RBM Document 1 Filed 08/09/19 PageID.22 Page 22 of 23



 1   August 20, 2018, before a decision was made to add additional details to the Affidavit.
 2   SUBJECT MEDIA 9 and 10 were imaged at that time.
 3                         Procedures to Protect Third Party Privacy
 4                1.    All forensic analysis of the imaged data will employ search
 5   protocols directed exclusively to the identification and extraction of data within the
 6   scope of this warrant. In the event that the personnel lawfully conducting the analysis
 7   identify information pertaining to crimes outside the scope of the warrant, such
 8   information will not be used except to obtain a new warrant authorizing a search for
 9   such information. In the event a new warrant is obtained, the government may make
10   use the data seized in any lawful manner.         Absent a new warrant, the personnel
11   conducting the analysis may continue to search for and seize data only within the scope
12   of this warrant.
13                                     CONCLUSION
14         41.    Based on all of the facts and circumstances described above, I believe
15   that probable cause exists to conclude that the forensic images of the REMAINING
16    SUBJECT MEDIA, further described in Attachment A, contains evidence of false
17    submissions for overtime reimbursement from Stonegarden by CHIEF BELTRAN
18    and SGT BELTRAN, as well those not-yet identified. The forensic images of the
19   REMAINING SUBJECT MEDIA likely contains information, specifically that
20    described in Attachment B, which constitutes evidence of violations of Title 18,
21    United States Code, Sections 641 (Theft of Public Money or Property), 287 (Making
22    or Presenting a False, Fictitious, or Fraudulent Claim), 371 (Conspiracy to commit
23    offense or to defraud the United States), 1001 (False Statements), 1341(Mail Fraud),
24    and/or 1343 (Wire Fraud). I also believe that probable cause exists to believe that
25    evidence of illegal activity committed by the CHIEF BEL TRAN and SGT
26    BELTRAN, and others continues to exist on the forensic images of the REMAINING
27    SUBJECT MEDIA.         Therefore, I respectfully request that the Court issue this
28    follow-on search warrant.
                                              - 18 -
     Case 2:19-mj-10288-RBM Document 1 Filed 08/09/19 PageID.23 Page 23 of 23



 1         I swear the foregoing is true and correct to the best of my knowledge and belief.
 2
 3

 4
                                        Special Agent
 5
                                        United States Department of Homeland Security,
 6                                      Office of the Inspector General
 7

 8    SUBSCRIBED AND SWORN TO ME BEFORE THIS                    1!:__ DAY OF AUGUST,
      2019
 9

10

11

12

13

14

15

16

17

18

19

20
21

22
23

24

25

26
27

28
                                              - 19 -
